Citation Nr: 0025635	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 
1997, for a 20 percent rating for chondromalacia of the right 
knee 

2.  Entitlement to an effective date earlier than July 8, 
1997, for a 20 percent rating for chondromalacia of the left 
knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran originally requested to testify at a Central 
Office hearing when he submitted his substantive appeal in 
January 1999.  The veteran was scheduled for his hearing and 
notified of the date in May 2000.  Later that same month the 
veteran submitted a written withdrawal of his hearing request 
and asked that his case be reviewed on the merits.  
Accordingly, the Board finds that the veteran has withdrawn 
his request for a Central Office hearing and will adjudicate 
his claims based on the evidence of record.  38 C.F.R. 
§ 20.702(e) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was referred for an orthopedic consultation 
on May 26, 1992.  He was diagnosed with moderately severe 
chondromalacia on August 26, 1992.

3.  The veteran submitted his claim for increased ratings for 
his bilateral knee disabilities in November 1992.

4.  The veteran has continually prosecuted his claim for 
increased ratings, to include the effective date for any 
increased rating assigned.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 26, 1992, for a 
rating of 20 percent for chondromalacia of the right knee 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.157, 3.400(o)(2) (1999).

2.  The criteria for an effective date of May 26, 1992, for a 
rating of 20 percent for chondromalacia of the left knee have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.157, 3.400(o)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the claims file reveals the veteran submitted his 
original claim for disability benefits in September 1988.  He 
was afforded a VA examination in January 1989.  The 
examination report listed very few findings and noted that 
the veteran had crepitus of both knees and good range of 
motion of all joints.  The veteran was diagnosed with 
degenerative joint disease of the knees.  He was then granted 
service connection and a noncompensable rating for his 
bilateral knee disabilities in March 1989, effective 
September 1988.

The veteran submitted his claim for increased ratings for his 
bilateral knee disabilities in November 1992, maintaining 
that both knees hurt everyday. 

VA treatment records associated with the claims file for the 
period from May 1992 to October 1992 reflect evaluation and 
treatment for the veteran's knee complaints beginning May 26, 
1992, when the veteran was referred for an orthopedic 
consultation.  An August 1992 orthopedic consultation report 
noted a full range of motion and no effusion.  There was 
patella femoral crepitus of 2+.  Lachman test, anterior 
drawer test, pivot shift, and McMurray's test were all 
negative.  Patella compression test was positive, 
bilaterally, at 2+.  The examiner stated that the veteran had 
moderately severe bilateral chondromalacia.  He also opined 
that the veteran's present occupation aggravated his 
condition and that the veteran should consider changing 
occupations.  The examiner also stated that surgical 
treatment at that time would not be of any benefit.  A 
treatment entry, dated in October 1992, noted that the 
veteran was treated for his right knee popping for the second 
time in two weeks.  No abnormal range of motion was noted.

Based on the outpatient treatment records, the veteran's 
bilateral knee disabilities were increased to 10 percent, 
effective as of May 26, 1992, the first date of treatment.

Additional VA outpatient treatment records for January 1993 
and July 1993 reflect that the veteran was seen in January 
1993 for complaints of popping, locking and giving out.  The 
July 1993 entry reflects that the veteran continued to 
complain of pain in both knees.  The examiner noted a loud 
grating noise when the veteran went through a squatting 
motion.  The veteran was to return to the clinic in six 
months.

A February 1994 VA orthopedic examination report noted that 
the veteran wore braces on his knees.  The veteran continued 
to complain of locking and giving way of his knees.  The 
examiner noted that there was crepitation bilaterally but a 
full range of motion.  X-rays of the knees were interpreted 
as normal.  The diagnosis was bilateral chondromalacia 
patella, worsening symptoms.

Another VA orthopedic examination report, dated in June 1994, 
reported the veteran's range of motion as full bilaterally, 
with no evidence of instability.  There was moderate joint 
line tenderness on the medial side of the right knee, as well 
as the medial and lateral side of the left knee.  The 
examiner reported moderate crepitus in the right knee on 
motion but none in the left knee.  The diagnosis was 
bilateral knee pain, probably secondary to meniscal 
degeneration bilaterally.  

The veteran submitted several lay statements in September 
1994 from his spouse, friends, and co-workers that attested 
to how his several physical conditions affected his daily 
life.  In regard to the veteran's knees, the several 
statements noted instances of the appellant's knees giving 
way causing him either to fall or to have to make an 
exaggerated motion to keep himself from falling.  

The veteran was afforded VA examinations in May 1995, 
however, these examinations focused on the veteran's cervical 
and lumbar spine complaints.  The veteran was noted to limp 
with the right leg, which he attributed to his knee problem.  
He had difficulty with heel and toe walking due to his knee 
problems.

The veteran testified in support of his increased rating 
claim at a hearing at the RO in February 1996.  The veteran 
stressed that the August 1992 VA treatment record reported 
his condition as moderately severe.  He testified that he 
took 600 milligrams (mg) of Motrin for his knees to control 
the swelling.  However, it did not relieve his pain.  He said 
that he had altered his lifestyle to try and limit the 
swelling of his knees.  He further testified that the VA 
doctors had not recommended any treatment as a solution at 
this point.  Surgery had been discussed but there was no 
guarantee that it would improve his condition.  

Associated with the claims file are VA treatment records from 
the VA medical centers (VAMC) in Fayetteville and Durham, 
North Carolina.  The records cover a period from January 1994 
to February 1997.  An entry dated in January 1994 noted the 
presence of subpatellar crepitus and provided that the 
veteran was to be issued knee supports.  An orthopedic 
consultation, dated in April 1996, noted that the veteran 
continued to complain that his right knee occasionally locked 
on him and that his left knee would give way.  Although, the 
report did not provide any objective evidence of locking or 
instability.  A number of the records related to treatment 
for unrelated conditions particularly complaints related to 
the veteran's cervical spine and gastrointestinal 
disabilities.

A VA examination report from July 1997 noted that the veteran 
was no longer employed as a shipping clerk, as he was in 
November 1992, but still complained of knee pain.  He tried 
to avoid any activities of bending or squatting.  His main 
problem was primarily of pain, especially when he tried to 
walk any distance of a block or so.  He also complained of 
snapping, swelling, and giving way in both knees.  He wore 
braces on his knees for support.  The veteran's range of 
motion was reported as from -5 degrees full extension to 130 
degrees flexion bilaterally.  There was mild effusion and 
moderate crepitus on range of motion.  The diagnosis was 
bilateral chondromalacia of the patellae, moderate.

A VA examination report dated in November 1997 reported a 
diagnosis of bilateral chondromalacia, moderately severe.

A final VA examination report, dated in March 1998, while 
noting a decrease in the veteran's range of motion, did not 
provide any pertinent evidence relative to determining an 
earlier effective date prior to July 8, 1997, for the 
veteran's 20 percent disability ratings.

Finally, the veteran has submitted a number of lay statements 
from the inception of his claim in November 1992 contending 
the he warranted an increased rating due to symptoms of pain, 
swelling, giving way.


Analysis

The veteran was granted service connection for chondromalacia 
of the right and left knees in March 1989.  He was assigned 
noncompensable ratings for each knee.  He submitted a claim 
for an increased rating for each knee disability in November 
1992.  By way of a rating decision dated in June 1993, the 
veteran's knee disabilities were increased to 10 percent.  
The veteran continued to pursue an increased rating for his 
knee disabilities.  In September 1998 the Board granted a 20 
percent rating for each knee disability.  The RO granted the 
20 percent rating with an effective date of September 25, 
1997, by way of a rating decision dated in September 1998.  
However, the RO later amended its decision in December 1998 
and assigned an effective date of July 8, 1997, for the 20 
percent ratings.  The veteran has continued to appeal the 
effective date issue.

The Board has been asked to assign an earlier effective date 
for the veteran's 20 percent ratings prior to July 8, 1997.  
The general rule in regard to effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In regard to claims for 
increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b) (West 1991); 38 C.F.R. 
§ 3.400(o)(1), (2)(1999).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997); see also VAOPGCPREC 12-98.

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(1999) which provides that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

In applying the above criteria to the evidence of record, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the appellant's bilateral knee disabilities 
exhibited symptomatology consistent with a 20 percent rating 
as of the May 26, 1992, request for an orthopedic 
consultation.  In reaching this conclusion the Board notes 
the change in symptomatology reported in August 1992 as 
opposed to the January 1989 VA examination report clearly 
indicated an increase in the severity of the veteran's 
disability.  The RO determined the increase in severity 
warranted an increase in the ratings to 10 percent for each 
knee and determined the effective date of such increase to be 
May 26, 1992.  The Board further notes that the veteran has 
consistently maintained his subjective complaints of 
symptomatology and submitted lay statements that support his 
contention of his knees giving way.  While the veteran and 
those individuals submitting lay statements may not be 
medical personnel capable of rendering a medical opinion as 
contemplated in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), they are capable of reporting symptoms such as giving 
way or locking as competent evidence. 

The objective medical evidence of record, from May 1992 to 
July 8, 1997, is relatively consistent in its recording of 
the veteran's subjective complaints and its reporting of 
objective findings.  Namely, the veteran has continually 
alleged symptoms of constant pain, giving way, locking, and 
popping of his knees.  The treatment and examination reports 
have documented pain on motion, crepitus, positive 
compression tests, and provided diagnoses of moderately 
severe to moderate chondromalacia.

In its September 1998 decision, the Board noted that there 
was no clinical evidence of meniscal injury when the 
veteran's disabilities were evaluated under Diagnostic Code 
5280.  38 C.F.R. § 4.71a (1999).  However, the Board found 
that the veteran's symptoms of pain and swelling and 
subjective reports of locking to be persuasive in granting 
the 20 percent ratings.  When the record is considered on the 
whole, the veteran's subjective complaints and objective 
findings as of August 1992 and July 1997 are not all that 
different.  Moreover, the evidence is consistent throughout 
that period.  Accordingly, the Board finds that the 20 
percent rating should be assigned as of the request for 
orthopedic consultation, or May 26, 1992.  This is the first 
date that it is factually ascertainable that the veteran's 
bilateral knee disabilities had increased in severity.  
Further, the veteran then submitted his claim for an 
increased rating within one year of that date.  38 C.F.R. 
§§ 3.157(b)(1), 3.400(o)(2).




ORDER

An earlier effective date of May 26, 1992, for assignment of 
a 20 percent rating for chondromalacia of the right knee is 
granted.

An earlier effective date of May 26, 1992, for assignment of 
a 20 percent rating for chondromalacia of the left knee is 
granted.



		
RENÉE M. PELLETIER
Veterans Law Judge


 

